FLETCHER, Circuit Judge,
Dissenting:
I respectfully dissent.
The district court believed Tiano’s testimony when she stated: “I felt that from deep in my heart that I was called. I had to be there at that time. I had to go.” The district court grounded its holding that Ti-ano’s religious belief required her to take her pilgrimage to Medjugorje during those particular days in October on this testimony. We should not disturb its credibility finding.
We have long held that questions of credibility “are generally immune from appellate review.” United States v. Hodges, 770 F.2d 1475, 1478 (9th Cir.1985); accord United States v. McClelland, 72 F.3d 717, 724 (9th Cir.1995). Credibility determinations made-by judges, no less than juries, sitting as triers of fact should be respected. See United States v. Mayberry, 913 F.2d 719, 721 (9th Cir.1990); United States v. Castillo, 866 F.2d 1071, 1078 (9th Cir.1989). This is so because the trier of fact is uniquely positioned to observe the demeanor of a live witness on the stand. The cold record available for appellate review is a poor substitute, especially for something as personal as a religious belief.
Nothing in the record suggests that Ti-ano’s belief that she had to make her pilgrimage “at that time” was in any way insincere. Moreover, October is known to be a particularly important month for pilgrimages to Medjugorje. 'See, e.g., Mark Belko, Religious Man ‘Adopts’ a Family in Bosnia, Pittsburgh Post-Gazette, Jan. 5, 1995, at C1 (recounting October 1993 pilgrimage to Medjugorje); Biddeford Woman to Lead Pilgrimage to Medjugorje, Portland Press Herald, June 21, 1997, at 2C (describing October pilgrimage to Medjugorje); William Pre-secky, A Christmas Quest Cemetery Cross Bears Hope, Faith, Chi. Trib., Dec. 25, 1992, at 1 (recounting October 1990 pilgrimage to *684Medjugorje); Theories Vary on Recent Wave of Mary Sightings, L.A. Times, Oct. 22, 1994, at 4 (linking numerous sightings to October 1917, when the Virgin Mary made an appearance in Fatima, Portugal).
I would affirm.